I must respectfully dissent from the majority decision in this matter reversing the Deputy Commissioners denial of plaintiffs claim, as plaintiff was not placed at an increased risk of developing an occupational disease as compared to the general public and plaintiff has failed to demonstrate a causal connection between her condition and her employment with defendant-employer. Although plaintiffs job duties may have changed increasing the amount of keying required, plaintiff was nevertheless exposed to a low risk of developing an occupational disease according to the greater weight of the evidence including the ergonomic and medical evidence of record. Unlike the majority, I would give great weight to the two ergonomic studies performed by Alan C. Gorrod and the medical testimony based on those studies. For this reason, I respectfully dissent and would deny plaintiffs claim.
  S/___________________ DIANNE C. SELLERS COMMISSIONER